                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                               4:19CR3048

      vs.
                                                                  ORDER
MELISSA CARMONA VALENZUELA, and
JOSE MUNOZ PERDOMO,

                      Defendants.


      Defendant Valenzuela has moved to continue the pretrial motion deadline, (Filing
No. 69), because Defendant needs additional time to brief and file her motions. The
motion to continue is unopposed. Based on the showing set forth in the motion, the
court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant Valenzuela’s motion to continue, (Filing No. 69), is granted.

      2)     As to both defendants, pretrial motions and briefs shall be filed on or
             before July 11, 2019.

      3)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and as to both
             defendants, the additional time arising as a result of the granting of the
             motion, the time between today’s date and July 11, 2019, shall be deemed
             excludable time in any computation of time under the requirements of the
             Speedy Trial Act, because although counsel have been duly diligent,
             additional time is needed to adequately prepare this case for trial and
             failing to grant additional time might result in a miscarriage of justice. 18
             U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
             provided under this court’s local rules will be deemed a waiver of any right
             to later claim the time should not have been excluded under the Speedy
             Trial Act.

      July 9, 2019.
                                                BY THE COURT:

                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
